       Case 2:18-cv-00928-MJP Document 154 Filed 07/12/19 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         JUL 12 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
YOLANY PADILLA; et al.,                         No.   19-35565

                Plaintiffs-Appellees,           D.C. No. 2:18-cv-00928-MJP
                                                Western District of Washington,
 v.                                             Seattle

IMMIGRATION AND CUSTOMS                         ORDER
ENFORCEMENT; et al.,

                Defendants-Appellants,

and

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, FKA
Department of Social Services; et al.,

                Defendants.

Before: SCHROEDER, CANBY, and CHRISTEN, Circuit Judges.

      The district court’s April 5, 2019 and July 2, 2019 orders are stayed

temporarily, pending further order of the court, to allow briefing to be completed

on appellants’ motion for a stay pending appeal.

      The opposition to the motion for a stay is due Monday, July 15, 2019 at 9:00

a.m. PDT. The reply is due Thursday, July 18, 2019 at 5:00 p.m. PDT.




AT/MOATT
